DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation “a securing coupler connected to the distal end of the guide shaft.. (claim 21)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.  On page 4, line 8, it appears “; and a securing coupler connected to the distal end of the guide shaft to couple the guide shaft to an object” should be - - ; and a securing coupler connected to the proximal end of the guide shaft to couple the guide shaft to an object.  - - to be consistent with the drawings.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 21, the recitation “a securing coupler connected to the distal end of the guide shaft to couple the guide shaft to an object” is inconsistent with Applicant’s disclosure, as originally filed.  Applicant’s disclosure (including Fig. 1C), as originally filed, states “..a securing coupler 140 attached to the proximal end of the shaft 110…”
	Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 16 and 20, the recitation “a securing coupler connected to a proximal end of the shaft for coupling to an object” renders the claim vague and indefinite because it is unclear whether the shaft or the securing coupler is used to couple to an object.  It is unclear what the object is since it could be anything and is unduly broad (MPEP 2173.04). 
In claim 21, the recitation “a securing coupler connected to the distal end of the guide shaft to couple the guide shaft to an object” is inconsistent with Applicant’s disclosure (please refer to the rejection under 35 USC 112 first paragraph).  It is unclear what the object is since it could be anything and is unduly broad (MPEP 2173.04).
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinger et al. (US 20010037114 A1). 

Regarding claims 1, 2 and 4, Dinger et al. disclose an osteotome guide including: a housing or handle 58 with a central longitudinal bore (Fig. 2); an elongated shaft 12 within the handle and slidable to a selected longitudinal position with respect to the handle; a nut or tool coupler 38 attached to the end of the shaft for receiving a working tool; and a lock assembly 56, 88) to lock the shaft into the selected longitudinal position with respect to the handle (Figs. 1, 2 and 18 and paras [0045]-[0065]). 
Regarding claim 5, Dinger et al. disclose shaft 12 to have threads, each turn defining a groove (Fig. 2 and paras [0048]-[0049]).
Regarding claim 6, distal section 20 of shaft 12 has gaps or slots 33 defined between legs 34, the slots configured to receive to proximal end of a blade or cutting member therethrough (para [0047] and [0050]).
	Regarding claims 16 and 20, the proximal end of the shaft has a securing coupler in the form of a cam head 82 and a cam shaft 85 which are configured for coupling to an object (14 and 16, Fig. 2 and para [0065]).
	Regarding claim 17, Dinger et al. disclose a nose or nozzle 60 connected to handle 58 (Fig. 2 and para [0056]).

Claim(s) 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laughlin et al. (US 10874406 B2). 
Regarding claims 1 and 4, Laughlin et al. disclose a hand-held surgical instrument or osteotome guide including: a handle; an elongated shaft within the handle and slidable to a selected longitudinal position with respect to the handle; a tool coupler attached to the end of the shaft for receiving a working tool; and a lock assembly (for e.g. 1612, Fig. 21, col. 6, lines 45-67 and cols. 7-11). 
Regarding claim 2, the handle includes a central bore that receives the shaft of the power transmission mechanism (1300, for e.g. Fig. 10, col. 6, lines 45-67 and cols. 7-11). 
Regarding claim 6, the shaft of the power transmission mechanism 1300 (Figs. 13 and 14) includes a slot or opening for receiving the removable tip or working tool 1400 (Figs. 13 and 14, col. 6, lines 45-67 and cols. 7-11). 

Allowable Subject Matter
Claims 3, 7-15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Non application of prior art to claim 21 indicates allowable subject matter provided the rejection made in this office action is overcome. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 3, 2022
/Anu Ramana/Primary Examiner, Art Unit 3775